Case 18-19837-L|\/|| Doc 52 Filed 12/13/18 Page 1 of 36

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

MIAMI DIVISION
In re:
Ligia Arias Case No.: 18-19837-CPM
13887 SW 64th Street Chapter 13
Miami, FL 33183

NOTICE OF F[LING APPRAISAL

COMES NOW Secured Creditor Trojan Capital Investment, LLC, by and through
the undersigned counsel, and hereby gives Notice of Filing the Appraisal of the Debtor’s real
property located at 320 SW 100th Avenue Pembroke Pines, FL 33025 and legally
described as:

Lot 10, Gardenlake at Pembroke Pines also known as that of Tract "A" of "Tanglewood
Townhomes", as recorded in Plat Book 117, at Page 43, of the Public Record of Broward
County, Florida, and more particularly described as follows:

Commence at the Southwest corner of said Tract "A", thence North 10 degrees 10'13" East

along the West line of said tract and the Easterly line of Palm Avenue as shown on said plat
for 520.37 feet to the Northwest corner of said tract; thence North 89 degrees 53'38" East
along the North line of said tract for 226.99 feet; thence South 00 degrees 06'20" East for
356.97 feet to the point of beginning; thence North 89 degrees 53'40" East for 51.86 feet;

thence North 50 degrees 24'19" East for 54.63 feet; thence South 00 degrees 06'20" East for
15.00 feet; thence South 36 degrees 41'17" West for 35.24 feet; South 06 degrees 06'20"
East for 65.88 feet; thence South 89 degrees 53'40" West for 73.90; thence North 00 degrees
06'20" West for 75.08 feet to the point of beginning.

Containing 6,175 square feet more or less lying and being in the City of Pembroke Pines,
Florida.

Also known as Lot 10 The Gardenlake.
Parcel Identification Number: 11117-24-01000.

I HEREBY CERTIFY that a true and correct copy of the foregoing Was provided via
electronic and/or Regular U. S. Mail to the parties listed on the attached service list, on December
13, 2018_

Case 18-19837-L|\/|| Doc 52 Filed 12/13/18 Page 2 of 36

I HEREBY CERTIFY that l am admitted to the Bar of the United States Bankruptcy
Coult for the Southern District of Florida, and I am in compliance With the additional
qualifications to practice in this Coult set forth in the Local Rules.

/s/ Damian G. Waldman

Damian G. Waldman, Esquire

Florida Bar No.: 090502

Law Offices of Damian G. Waldman, P.A.
10333 Seminole Boulevard, Unit l & 2
Seminole, FL 33778

Telephone: (727) 538-4160

Facsimile: (727) 240-4972

Email: damian@dwaldmanlaw.com

Service Email: bankruptcv@dwaldmanlaw.com
Allorneys for Secured Crea'itor

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 13th Day of December 2018, I served a copy of the
foregoing by regular U.S. Mail or the Court’s CM/ECF system to the following parties listed on
the below service list:

SERVICE LIST

Trojan Capital Investment, LLC.

c/o Damian Waldman, Esq.

Law Offlce of Damian G. Waldman, P.A.
10333 Seminole Blvd., Units l and 2
Seminole, FL 33778
damian@dwaldmanlaw.com
bankrutcv@dwaldmanlaw.com
service@,dwaldmanlaw.com

Ligia Arias
13887 SW 64th Street
Miami, FL 33 183

Truslee

Nancy K. Neidich
POB 27806
Miramar, FL 33027

Case 18-19837-L|\/|| Doc 52 Filed 12/13/18 Page 3 of 36

U.S. Trustee

Office of the US Trustee
51 S.W. lst Ave.

Suite 1204

Miami, FL 33130

Law Offices of Damian G. Waldman, P.A.
10333 Seminole Blvd., Units 1&2
Seminole, FL 33778

Telephone: (727) 538-4160

Facsimile: (727) 240-4972
Email:damian@dwaldmanlaw.com
Attorneys for Secured Creditor

Bv: fs/ Damian Waldman, Esq.

Damian Waldman, Esq.
Florida Bar No.: 0090502

Case 18-19837-L|\/|| Doc 52 Filed 12/13/18 Page 4 of 36

PENSER APPRA|SALS
REAL ESTATE APPRA|SERS AND CONSULTANTS

Fi|e No. 0501 558?

 

 

 

 

APPRA|SAL OF

 

SlNGLE FAM|LY HOME

LOCATED AT:

320 SW 100th AVENUE
PEMBROKE PlNES, FL 33025-1067

FOR:

PR|VATE APPRA|SAL
FOR VALUAT|ON PURPOSES.

BORROWER:

N/A

AS OF:

Augus\ 13, 2018

BY:

LU|S ALBERTO PENAGOS
CERT RES RD4729

 

 

 

 

 

16559 SW 61 LANE, M|AM|, FL 33193 (305) 388-0270 - (305) 388-0495

 

Case 18-19837-Ll\/|| Doc 52 Filed 12/13/18 Page 5 of 36

PENSER APPRA|SALS

Uniform Residential isal Report pie ira 05015587
of this is to the lender/client with an accurate and ol the market value of the
V§NL.|_E_ Cil: F'_EM.BB?!‘.E .F.'_l_'"|ES _

_39_9_§‘_1§?!"9¢'
_ t Fotio _

MWWMSS .N.-‘.A.

Ler\dc-r.'[.l`!rt_nr_F_H:|_i{l__\`_[§§FFBNSAL
Repnrt data source(s) used, offering price(s). and date(s).

| did not analyze the contract for sale for the subject purchase transaction E)<plain the results of the analysis ol the contract for sale or why the analysis was not performed

 

§
ls there any financial assistance (|oan charges, sale oonoesslons, gift or downpayment assistance efc.) to be paid by any party on behalf ol the borrower?
lf Ves. repon me total dollar amount and describe the items lo be paid N/A

.§.'¢'l‘.':.\_FP

Neighborhood Boundaries

t‘-.\.'E~S.\"l:.

Neighborhood Descriplion

 

Market Conditions (inc|uding support for the above conclusions)

ls the highest and best use of the subject property as improved (or as proposed per plans and speciht:afions) the present use'? Yes main lt No, describe

tilmr|\t».l

Are there any adverse site conditions or external factors (easemenls. encroachments environmental conditionsl land uses. etc.)? No lers, describe

Exterior Wal\s DRYWALIA

. _$_L!P.|N§té\_l’§

YESIAVG

Addiliona| features (special energy elicientilems, etc) ALL WATER HEATER ARE

Describe me condition of me propeny (including needed repairs, deterioraticn, renovationsl remodelingl elc)
THE v§RA§_F-..§QND[T[ON HAV|NG_B_E_EN ADEQUATELY MA|NTA|NED {SEE ADDENDUM]. NO
F

the there any physical deficiencies or adverse conditions that affect the livability. soundnessl or structural integrity ofthe property? lt Yesl describe.
summons orr mrsth or=l_=lcl§~¢v _N.OIE.D ar TH.E IIM.E QF mE

Does the property generally conform to the neighborhood (luni:u'onal utiliry, style_ oondirion, use, i:onstrumion, etc )? ll No. describe THE
.TO 011_'| l-=-_R .

 

ray a ime_os name

Case 18-19837-Ll\/|| Doc 52 Filed 12/13/18 Page 6 of 36

PENSER APPRA|SALS

Uniform Residential Appraisa| Report pierre osorssar
Tnereare 3 otteredforsalein the

TURE SALE NO. 3
320 SW 100!h AVENUE 9801 SW Srd STREET 300 SW 100th AVENUE 10040 SW 16th STREET
Address PEMBRoKE FL 33025-106 PEMBRoKE_ F_>n_t§s,_FL sags P_E!a_not_<£ PtNE_s, FL 3_3025

0.17 miles NE 0.02 miles NW
Sale Price NlA s $
lt s 8 180.52 sq.tt_
LS/TAX

_ _L_l_S_Tlt_IG _ _ _ NOT_LlS_TED lN MLS_
VALUE ADtlUS'l’MF_NTS tt-}sm_irsrm DESCR|PT|ON +l__-_tsm_t_smg _ DESCR|PT|ON _ .t_~inqmmL_
Sale orFinancing CONV.F|NANC. CONV.F|NANC. CONV.F|NANC. '

l.easehold/Fee Simple _FEE S_lMPLE_ _ FEE FEE SlMPLE FEE
Siie 169 5 0
View RES|DENT|AL

Condition AVERAG E
Above Grade nut oats
Room Count
_GmesLivirgl_\rea 30 1!558 sq_ ft 1 g 1,696_sq.tt -4,100 1@7
Basement & Finished NONE NONE ` NONE NONE
Rooms Below Grade

A A A A

_Garag_el_C_a_rpon 2-GARAGE Q _PEN _EARK_|G_.
PorchlPatiolDedt COV. ENTRY
. PA . PA

_NetAdjustmertt_(_'l'otal_l _ + - $ w » s 2_,900 $
Adiusted Sale Price NelAdj 2.2% % NelAdi. 0.9% %
“‘\

l not research the sale or transfer history of the subject propeny and comparable sales lt not. explain

NelAdi. 2.2% %

My resear_d_i_ _ |did not reveal any p_rior sales or cl the subject property for the three years prior to the effective date of this 1
Data MLS/RE_ALQU_ES_T/TAX RECORDS
did nat reveal sales or the for the to the date otsale of the
AX

 

 

____ NO PF\!OR NO PR|OR SALE
Price of Prior S_alefTr_ansier FQR_3 Y_EA_RS 1 _ FOR 1 YE_AR
Data AX REC. AX REC.
08[13[2018 _
Anatysis ot prior sale or transfer history of the subject property and comparable sales

Summaryol$a|es Comparison Approach. A ADDENDUM. - SALE NO. 1 DAYS lN MARKET'
: - SALE NO. 3 DAYS |N : 50 - SALE NO. 4 DAYS lN MARKET: 3 -
27.

lN THE VALUAT|ON OF THE SUBJECT.

Tnis appraisal is made ll "as ls' _,.'at.t'i,'t'c' in completion per plans and specifications on the basis ol a hypothetical condition that the improvements have been completed.
Dsubjet:t to the fo|ltming repairs or alterations on the basis of a hypothetical condition that the repairs or alterations have been completed, or E]subiect to the following required
inspection based on the extraordinary assumption that the condition or deficiency does not require alteration or repairs

T _
Baeed on a complete visual lnspectlon of the lnterlor and exterior areas of the xub|ect property, defined scope of work. statement of assumptions and llm|tlng
cond|tlons. and appraiser‘s certification. my (our) oplnlon of the market value, ne defined. of the real property that ls the subject of lh|s report ll $ 325,000

    
     

    

-»:_s-r, r ~w.¢+:\..m

\= .
r-\;e iw_osomooo

Penser Appraisals

Case 18-19837-Ll\/|| Doc 52 Filed 12/13/18 Page 7 of 36

PENSER APPRA|SALS

Uniform Residential Appraisa| Report arena osoissa1

 

 

 

 

_Prov'ide l mrtht‘, tienrlnrri;ti¢.\nl in rap'|i:attt the below i:i'is.l iigLite-s and calculations _
Support for the opinion of site value (summary of comparable land sales or other methods for estimating site wlue) COST DATA WAS REFERENCED T|;IRU
V

lMPROVED SALES_. V.=CONTR|BUTORY V

OR REPLACEMENT COST NEW . . . . . . _ =
Sourr;e of costdata MARSHALL & SW|FT SERV|CE 1,558 Sq Ft_ @$_ 200.|_)0 .. = 5 311,_6@
§._ll@$_ _ _:.._._._ _____ = $ 0
Comments .ENTRY .PA C.V.
REFERENC_ED_TH_RU MARSHALL & SW|FT l=i
SUBJECT WAS
NO
Qer).re.¢iati@" 592.9_9°
Coslol
l‘As-is“ Value ot Site

X ¢-_i=is=:ii,e!=l trti.iiitilie' NfA =_S . me
Summary 01 income Approach (ini:luding support for market rent and GRM)

Provide the information for ' in

Total number of units_37 Total number of units sold 37
lo‘.al nl urit'; lot Dala

the project created l_:y the conversion ol an
d‘te
Are the units. common elements, and recreation facilities complete? lf No. describe the stams ot completion NIA

Are the common elements leased to or by the Homeowners' Asor:iation? No ll Yes. describe the rental terms and options

Describe common elements and recreational facilitiesl

 

tv ) l'T .'¢ l'I\f_Fil!E¥l‘i'

Case 18-19837-Ll\/|| Doc 52 Filed 12/13/18 Page 8 of 36

PENSER APPRA|SALS

Uniform Residential Appraisal Report new 05015581

 

This report form is designed to report an appraisal of a one-unit property or a one-unit property with an accessory unit; including a
unit in a planned unit development (PUD). This report form is nol designed fo report an appraisal of a manufactured home or a unit
in a condominium or cooperative project.

This appraisal report is subject to the following scope of work, intended use, intended user. definition of market value, statement of
assumptions and limiting conditions, and certihcations. Modifications, additions or deletions to the intended use, intended user,
definition of market value, or assumptions and limiting conditions are not permitted The appraiser may expand the scope of work
to include any additional research or analysis necessary based on the complexity of this appraisal assignment Modifications or
deletions to the certifications are also not permitted However. additional certifications that do not constitute material alterations

to this appraisal report, such as those required by law or those related to the appraiser's continuing education or membership in an
appraisal organization, are permitted.

SCOPE OF WORK: The scope cf work for this appraisal is defined by the complexity of this appraisal assignment and the
reporting requirements of this appraisal report fonn. including the following definition of market value, statement of assumptions
and limiting conditions, and certifications The appraiser must, at a minimum: (f) perform a complete visual inspection of the
interior and exterior areas of the subject property. (2) inspect the neighborhood, (3) inspect each of the comparable sales from at
least the street, (4) researchl verify, and analyze data from reliable public and/or private sources, and (5) report his or her analysis,
opinions, and conclusions in this appraisal report.

|NTENDED USE: The intended use of this appraisal report is for the lender/client to evaluate the property that is the subject of
this appraisal for a mortgage finance transaction.

|NTENDED USER: The intended user of this appraisal report is the lender/client

DEF|N|T|ON OF MARKET VALUE: The most probable price which a property should bring in a competitive and open market
under all conditions requisite tc a fair salel the buyer and seller, each acting prudently. knowledgeably and assuming the price is
not affected by undue stimulus. implicit in this definition is the consummation of a sale as of a specified date and the passing of
title from seller to buyer under conditions whereby: (1) buyer and seller are typically motivated; (2) both parties are well informed
or well advised, and each acting in what he or she considers his or her cwn best inferest; (3) a reasonable time is allowed for
exposure in the open market; (4) payment is made in terms of cash in U. S. dollars or in terms of financial arrangements
comparable thereto; and (5) the price represents the normal consideration for the property sold unaffected by special or creative
financing or sales conoessions* granted by anyone associated with the sa|e.

’Adjustments to the comparab|es must be made for special or creative hnancing or sales concessions No adjustments are
necessary for those costs which are normally paid by sellers as a result of tradition or law in a market area; these costs are readily
identifiable since the seller pays these costs in virtually all sales transactions Specia| or creative financing adjustments can be
made to the comparable property by comparisons to financing terms offered by a third party institutional lender that is not already
involved in the property or transaction Any adjustment should not be calculated on a mechanical dollar for dollar cost of the
financing or concession but the dollar amount of any adjustment should approximate the markef's reaction to the financing or
concessions based on the appraiser's judgment

STATEMENT OF ASSUMPT|ONS AND LlM|TlNG COND|T|ONS: The appraiser's certihcation in this report is subject to the
following assumptions and limiting conditions:

1_ The appraiser will not be responsible for matters of a legal nature that affect either the property being appraised or the title
to it, except for information that he or she became aware of during the research involved in performing this appraisal. The
appraiser assumes that the title is good and marketable and will not render any opinions about the tit|e.

2. The appraiser has provided a sketch in this appraisal report to show the approximate dimensions of the improvements The
sketch is included only to assist the reader in visualizing the property and understanding the appraiser's determination of its size.

3 The appraiser has examined the available flood maps that are provided by the Federal Emergency Management Agency (or
other data sources) and has noted in this appraisal report whether any portion of the subject site is located in an identified Special
Flood Hazard Area. Because the appraiser is not a surveyor, he or she makes no guarantees express or implied, regarding this
detennination.

4. The appraiser will not give testimony or appear in court because he or she made an appraisal of the property in question,
unless specific arrangements to do so have been made beforehand, or as ofhenivise required by law.

5. The appraiser has noted in this appraisal report any adverse conditions (such as needed repairs, deteriorationl the presence of
hazardous wastes. toxic substances etc.) observed during the inspection of the subject property or that he or she became aware of
during the research involved in performing this appraisa|. Unless otherwise stated in this appraisal report. the appraiser has no
knowledge of any hidden or unapparent physical deficiencies or adverse conditions of the properly (such as, but not limited to,
needed repairs, deterioration, the presence of hazardous wastes, toxic substances adverse environmental conditions, etc.) that
would make the property less valuab|e, and has assumed that there are no such conditions and makes no guarantees or
warranties, express or implied. The appraiser will not be responsible for any such conditions that do exist or for any engineering or
testing that might be required to discover whether such conditions exist. Because the appraiser is not an expert in the field of
environmental hazards. this appraisal report must not be considered as an environmental assessment of the prcperty.

6. The appraiser has based his or her appraisal report and valuation conclusion for an appraisal that is subject to satisfactory
oomplction, repairs, or alterations on the assumption that the completion, repairs, or alterations of the subject property will be
performed in a professional manner.

 

 

 

l'\_\_\'-e vs -’c,"'i 10 l"rc .’i;\:¢_ r-->J_-.ie.im -q r.r_.l t>*t.~-t't_ fcc ;'_tt ll'r:'r m w~\ ~ =; ii Fr:i=- kin l'mii lll'\l cum 526
';.I__q i:i.'.t_:~-r contra

Case 18-19837-L|\/|| Doc 52 Filed 12/13/18 Page 9 of 36

PENSER APPRA|SALS

Uniform Residential Appraisal Report rim 05015531

 

APPRA|SER'S CERT|F|CAT|ON: The Appraiser certifies and agrees that:

1. l have, at a minimum, developed and reported this appraisal in accordance with the scope of work requirements stated in this
appraisal report.

2. l performed a complete visual inspection of the interior and exterior areas of the subject property. | reported the condition of
the improvements in factua|, specific terms | identified and reported the physical deficiencies that could affect the livability,
soundness, or structural integrity of the property.

3. | performed this appraisal in accordance with the requirements of the Uniform Standards of Professiona| Appraisal Practice
that were adopted and promulgated by the Appraisal Standards Board of The Appraisal Foundation and that were in place at the
time this appraisal report was prepared.

4. l developed my opinion of the market value of the real property that is the subject of this report based on the sales comparison
approach to value. l have adequate comparable market data to develop a reliable sales comparison approach for this appraisal
assignment l further certify that l considered the cost and income approaches to value but did not develop them, unless otherwise
indicated in this report.

5. l researched, verifiedl analyzed, and reported on any current agreement for sale for the subject property, any offering for sale
of the subject property in the twelve months prior to the effective date of this appraisal, and the prior sales of the subject property
for a minimum ofthree years prior to the effective date of this appraisal, unless otherwise indicated in this report.

6. | researched, verified, analyzed, and reported on the prior sales of the comparable sales for a minimum of one year prior to the
date of sale of the comparable sa|e, unless otherwise indicated in this report.

7. | selected and used comparable sales that are |ocationa||yl physical|y. and functionally the most similar to the subject property.

8. l have not used comparable sales that were the result of combining a land sale with the contract purchase price of a home
that has been built or will be built on the land.

9. | have reported adjustments to the comparable sales that reflect the market's reaction to the differences between the subject
property and the comparable sales

10 l verified, from a disinterested source, all information in this report that was provided by parties who have a financial interest in
the sale or financing of the subject property

11. l have knowledge and experience in appraising this type of property in this market area.

12. l am aware of, and have access to, the necessary and appropriate public and private data sources, such as multiple listing
services, tax assessment records, public land records and other such data sources for the area in which the property is located.

13. | obtained the information, estimates, and opinions furnished by other parties and expressed in this appraisal report from
reliable sources that l believe to be true and correct.

14. | have taken into consideration the factors that have an impact on value with respect to the subject neighborhood, subject
property. and the proximity of the subject property to adverse influences in the development of my opinion of market value. l have
noted in this appraisal report any adverse conditions (such as, but not limited to, needed repairs, deterioration, the presence of
hazardous wastes, toxic substances, adverse environmental conditions, etc.) observed during the inspection of the subject property
Or that | became aware of during the research involved in performing this appraisal. l have considered these adverse conditions in
my analysis of the property value, and have reported on the effect of the conditions on the value and marketability of the subject

property.

15 | have not knowingly withheld any significant information from this appraisal report and, tc the best of my knowledge, all
statements and information in this appraisal report are true and correct

16. | stated in this appraisal report my own persona|, unbiased, and professional analysis, opinionsl and conclusions. which are
subject only to the assumptions and limiting conditions in this appraisal report.

17 l have no present or prospective interest in the property that is the subject of this report. and | have no present or prospective
personal interest or bias with respect to the participants in the transaction | did not basel either partially or completely, my
analysis and/cr opinion of market value in this appraisal report on the race, color, religion, sex, age, marital status, handicap.
familial status. or national origin of either the prospective owners or occupants of the subject property or of the present owners or
occupants of the properties in the vicinity of the subject property or on any other basis prohibited by law_

18 My employment and/or compensation for performing this appraisal or any future or anticipated appraisals was not conditioned
on any agreement or understanding, written or otherwise, that l would report (or present analysis supporting) a predetermined
specinc value, a predetermined minimum value, a range or direction in value, a value that favors the cause of any party. or the
attainment of a specific result or occurrence of a specific subsequent event (such as approval of a pending mortgage loan
application).

19 l personally prepared all conclusions and opinions about the real estate that were set forth in this appraisal report lf l relied on
significant real property appraisal assistance from any individual or individuals in the performance of this appraisal or the
preparation of this appraisal report. | have named such individua|(s) and disclosed the specific tasks performed in this appraisal
report l certify that any individual so named is qualified to perform the tasks. l have not authorized anyone to make a change to
any item in this appraisal report; therefore, any change made to this appraisal is unauthorized and l will take no responsibility for it.

20 l identified the lender/client in this appraisal report who is the individual, organization, or agent for the organization that ordered
and will receive this appraisal report.

21 The lender/client may disclose or distribute this appraisal report to: the borrower; another lender at the request of the borrower;
the mortgagee or its successors and assigns; mortgage insurers; government sponsored enterprises; other secondary market
participants; data collection or reporting services; professional appraisal organizations; any department, agency, or instrumentality
of the United States; and any state, the District of Coiumbia, or otherjurisdictions; without having to obtain the appraiser's or
supervisory appraiser's (if applicab|e) consent. Such consent must be obtained before this appraisal report may be disclosed or
distributed to any other party (inc|uding, but not limited to, the public through advertising, public relations, news, sales, or other
media)_

'r\\b' \.l_\i: -'~:»'-'\ fi? l-'\':1 -‘CW. -"-._-i -¢ J rn. q r,r'l : '.~1....-¢
:s_.<_

 

 

 

 

l FH ram »-»--,'- r__-.'r -'.r.'!la via 701'\ 1.\’\"
.<,.

    

Case 18-19837-L|\/|| Doc 52 Filed 12/13/18 Page 10 of 36

PENSER APPRA|SALS

Uniform Residential Appraisal Report pierre 05015531

 

22. i arn aware that any disclosure or distribution of this appraisal report by me or the lender/client may be subject to certain laws
and regulations Fuither, l am also subject to the provisions of the Uniform Standards of Professional Appraisal Practice that
pertain to disclosure or distribution by me.

23. The borrowerl another lender at the request of the borrower, the mortgagee or its successors and assigns mortgage insurers
government sponsored enterprises and other secondary market participants may rely on this appraisal report as part of any
mortgage finance transaction that involves any one or more of these parties

24. if this appraisal report was transmitted as an "electronic record" containing my "electronic signature," as those terms are
defined in applicable federal and/or state laws (excluding audio and video recordings)l or a facsimile transmission of this appraisal
report containing a copy or representation of my signature, the appraisal report shall be as effectivel enforceable and valid as if a
paper version of this appraisal report were delivered containing my original hand written signature.

25. Any intentional or negligent misrepresentation(s) contained in this appraisal report may result in civil liability and/or criminal
penalties including, but not limited to, fine or imprisonment or both under the provisions of Title 18, United States Code, Section
1001, et seq , or similar state laws

SUPERV|SORY APPRA|SER'S CERT|F|CAT|ON: The Supervisory Appraiser certifies and agrees that:

1. | directly supervised the appraiser for this appraisal assignment, have read the appraisal report. and agree with the appraiser's
analysis, opinions statements conclusions and the appraisers certification

2. | accept full responsibility for the contents cf this appraisal report including, but not limited to, the appraiser's analysis
opinions statements conclusions and the appraiser's certification

3. The appraiser identified in this appraisal report is either a sub-contractor or an employee of the supervisory appraiser (or the
appraisal firm), is qualified to perform this appraisall and is acceptable to perform this appraisal under the applicable state law.

4. This appraisal report complies with the Uniform Standards of Professional Appraisal Practice that were adopted and
promulgated by the Appraisal Standards Board of The Appraisal Foundation and that were in place at the time this appraisal
report was prepared.

5. |f this appraisal report was transmitted as an “e|ectronic record" containing my l‘e|ectronic signature," as those terms are
defined in applicable federal and/or state laws (excluding audio and video recordings). or a facsimile transmission of this appraisal
report containing a copy or representation of my signature, the appraisal report shall be as effectivel enforceable and valid as if a
paper version of this appraisal report were delivered containing my original hand written signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

APPRA|SER SUPERV|SORY APPRA|SER (ONLY |F REQU|RED)

Signature _ Signature

Name LU|S A ERTO P AGOS Name

Company Name PENSER APPRA|SALS Company Name

Company Address 16559 SW 61 LANE Company Address

MlAM|, FL. 33193

Te|ephone Number (305)388-0270 Te|ephone Number

Email Address genserapp_r_ai§a|_s@_a__t_t_._ne_t _ Email Address __ _

Date of Signature and Report 11/14/2018 Date of Signature

Effective Date of Appraisal 08/13/2018 State Certification #

State Certification # CERT RES RD4729 or State License # _ _ _

or State License # State

or Other (describe) State # Expiration Date of Certiication or License

State FL

Expiration Date of Certitication or License 11/30/2020

ADDRESS OF PROPERTY APPRA|SED SUBJECT PROPERTY

320 SW 100th AVENUE m Did not inspect subject property

PEMBROKE PlNESl FL 33025-1067 i:l Did inspect exterior of subject property from street
Date cf inspection

APPRA|SED VALUE OF SUBJECT PROPERTY $ 325,000 DDid inspect interior and exterior of subject property
Date of inspection _

LENDER/CL|ENT

Name COMPARABLE SALES

Company Name PR|VATE APPRA|SAL [:]Did not inspect exterior of comparable sales from street

Company Address FOR VALUAT|ON PURPOSES. DDid inspect exterior of comparable sales from street
Date of inspection

Email Address _

:'D'Jclr \f_\c ":'n tit \l'i\'r'\ T(-)‘; Froduoed using Acl t:*m ;:L` shu 1?.-? m »-.n..-. - i.--- =\"rle '\-'» Fmr-|J:]_Z: l|r":ld_= _f‘§l_'!.'-

 

Penser Appraisals

CaS€ 18-19837-L|\/||

FEATURE
320 SW 100th AVENUE

Bximi{y to Subject

_Sale Price $
Liv.Area $

Data

Sale ar Financing
_Co£e§ions

PLE

24 YRS/EFF 1
AVERAGE
Abave Grade ms
Room Counl 7

Basement & Finished
_R_ooms Be|ow Grade
Functional

STANDARD

2-GARAGE

COV. ENTRY
. PA

Adjusted Sale Price

Date Prior

Prii:e ofPrinr _ ransfer _ FOR 3

Summary of Sa|es Comparison Approach

Doc 52 Filed 12/13/18 Page 11 of 36

PENSER APPRA|SALS

Uniform Residential Appraisal Report pie N°. osoissav

COMPARABLE SALE NO 4 5
1041 SW 95th TERRACE 941 SW 99th AVENUE

SE

REALQU_EST/M LSITAX REC. AX
LlST|NG AGENT(MLS#A

FHA.F|NANC. FHA.F|NANC.

2118
AVERAGE
FEE_

1(_|,0_0_0 RES|DENT|AL
1
CBS/A

7
NONE

AVERAGE
CENTRAL A/C
STANDARD

+ $ l - $
NetAdj. -1.5°/¢06 NelAdi. 4.6% %
7 %

COMPARABLE
NO PRIOR

1 YEAR

14.009 .*
Net Adj.

F9R1 YEAR
REALQuEsTrrAx REc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

tompst

Case 18-19837-L|\/|| Doc §§DENlc-',j_jgd 12/13/18 Page 12 of 36

 

 

Borrower: N/A Fi|e No : 05015587
_Prcperty Address: 320 SW 100th AVENUE Case No.:
ciry; PEMBROKE PrNEs srate; FL zip; 3302__€;._]_05?

 

Lender: PR|VATE APPRA|SAL

 

 

Lega| Description

T/-\NGLEWOOD TOWNHOMES 117-43 B A PORT|ON TRACT A DESC'D AS COMM SW COR SA|D TRACT
A;N 520.37, E 226.99,8 356.97 TO POB;E 51.86 NE 54.63,3 15,SW 35.24,SW 75.08 TO POB AKA: LOT 10 OF
THE GARDENLAKE

Comments on Sales Comparison

NOTES TO READER
- Reconciliation of Sales Approach to Value

Emphasis was given to the sales most similar in condition to the subject when arriving at the
subject's final market value estimate. All the comparable sales were arranged in the market
grid in order of relevance taking into consideration proximity and date of sale.

The appraiser has made an extensive search of the subject neighborhood and nearby
neighborhoods in order to select the best comparable sales available. The search criteria
utilized in this report to find the comparables being presented was: 1) To find comparables
that sold within the previous 6 months from the effective date of the appraisal report, 2) To find
comparables that were located within the mile from the subject property, 3) To find
comparables most comparable to the subject property considering factors of location, size,
age, condition, style and features, 4) To find comparables that were located within the
subject's neighborhood boundaries. All the comparable sales being utilized in this appraisal
were all located within the subject's neighborhood boundaries All the sales presented in the
appraisal report are considered to be excellent indicators of the subject's current market value
estimate. This is based on the appraiser's judgement that these sales are among the most
comparable to the subject property considering factors of location, size, age, condition, style
and features. The final opinion of value was reconciled by finding the arithmetic mean of the 5
closed sales adjusted sales prices provided in the appraisal report rounded off to the closest
number.

- At time of inspection all utilities were "ON" and in working order.

- The Sales Comparison Approach indicates a value of $325,000 and the Cost Approach to
value indicates a value of $344,000. This is common since the Cost Approach is calculated
mostly for replacement value with a conservative $200 per sq.f"t. of living area. For this reason
final reliance is placed upon the Sales Comparison Approach to value because of the reliability
of available market data.

- The appraiser has made an extensive search of the subject neighborhood and nearby
neighborhoods in order to select the best comparable sales available. Due to the limited
market activity of comparable properties and after reviewing recent sales, the appraiser has
utilized two comparable sales (Comparab|es #2 and #5) which occurred more than six months
prior to the effective date of the appraisal report. These comparables were presented as
additional support of the subject's current market value estimate. These sales are being
utilized based on the appraiser's judgement that these sales are among the most comparable
to the subject property considering factors of location, size, age, condition, style and features

- The subject's area consist of a wide range of properties types, varying in size, quality,
condition and price.The range of property values is typical of the area and marketability on all
the value ranges is average. Therefore, any deviation from the predominant value should have
no effect on marketability and/or market value.

- The subject property is a 1-story single family home containing 3 bedrooms and 2.0 bath and
measured 1,602 square feet. The subject is in average condition having been adequately
maintained (See photos). The subject's roof is in "Fair" condition with some visible stains of
dampness or leaks noted (See photos) having been adequately maintained. No major repairs
observed.

- The subject is located in an established residential neighborhood consisting of single family
homes. lt is located within a subdivison known as "TANGLEWOOD TOWNHOMES" located in
the city of Pembroke Pines in Broward county. Schools and family amenities are in close
proximity with shopping available along the major arteries

 

Addendum Page 1 ol4

 

Case 18-19837-Ll\/|| Doc §§DEJ§[L§|d 12/13/18 Page 13 of 36

 

 

Borrower: N/A Fi|e No.: 05015587
Property Address: 320 SW 100th AVENUE Case No.:

 

 

M; PEMBROKE P|NES
Lender: PR|VATE APPRA|SAL

state FL z_ig goes-1067

 

 

ADD|T|ONAL COMMENTS

A digital signature has been applied to this report by the appraiser l certify that his is a true and
original signaturel This and all reports that are issued via E|ectronic Data Exchange are released in a
"Locked" or "Read On|y" mode. As such, the appraiser is the sole individual who can amend or
change this report

SUPPLEMENTAL ADDENDUM
PURPOSE OF APPRA|SAL

The purpose of this report is to estimate the market value of the subject property as of the date
indicated. The subject is appraised on the basis of conventional financing, unaffected by any special
financing, fees, costs or credits.

SCOPE OF THE APPRA|SAL

The "scope of the appraisal" means the extent of the process of collecting, confirming and reporting
data pertinent to the formation of a market value estimate for the subject property.

The appraisal is based on the information gathered by the appraiser from public records, other
identified sources, inspection of the subject property and neighborhood, and selection of comparable
sales within the subject market area. The original source of the comparables are shown in the Data
Source section of the market grid, along with sources of conflrmation, if available. When conflicting
information was provided. the source deemed most reliable was used. Data believed unreliable Was
not included in the reportl nor used as a basis for the value conclusion. All of the relevant aspects of
the verified data relied upon, as known to the appraiser, is reported within this report. Descriptive
factors and a discussion of the data are included within the appropriate sections of this report.

HlGHEST AND BEST USE

Highest and Best Use. The reasonable probable and legal use of vacant land or improved property,
which is physically possiblel appropriately supported, financially feasib|e, and that results in the
highest value. The four criteria the highest and best use must meet are legal permissibility, physical
possibilityl financial feasibilityI and maximum protitabi|ity.

Highest and best use of land or site as though vacant The use of a property based on the assumption
that a parcel of land is vacant or can be made vacant through demolition of any improvements

Highest and best use of property as improved. The use that should be made of a property as it exists.

The opinion of Highest and Best indicated in this report takes into account these factors and the
nature of the subject property as it compares with the surrounding neighborhoodl

COND|T|ON OF COMPONENTS

The appraisal calls for opinions of condition on certain components of the subject improvements
includingl but not limited to; appliances, heating/cooling, surfaces, electrica|, mechanica|. roof, and
plumbing systems. The conditions indicated in this report are based on observations made at the time
of inspection. They rely on reasonable expectations as to adequacy as well as visual indications; and
are based upon neighborhood standards The observations do not constitute certifications; and if
certification is required a legally qualified consultant should be retained.

ZONING AND BU|LDlNG COMPL|ANCE

The opinion of zoning compliance expressed in this report is based on inspection of the property, and
generally available information with respect to the assigned zoning classihcationl and does not
represent a certification of compliance. This report also assumes that the property as inspected was
built in compliance with a|| applicable codes, regulations and that all necessary permits were obtained
ENV|RONMENTAL

Un|ess otherwise stated in this reportl the existence of hazardous materiall storage items, containers,

 

Addendum Page 2 ol4

 

Case 18-19837-Ll\/|| Doc §§DE,`Ejje,d 12/13/18 Page 14 of 36

 

 

Borrower: N/A File No.: 05015587
Propegy Address: 320 SW 100th AVENQE Case No :
ciq; PEMBROKE PlNEs siate; FL z!g 33g25_1067

Lender: PR|VATE APPRA|SAL

 

 

or material that are not intended for normal and average consumer usage around the homel which
may or may not be present on the property, was not observed by the appraiser. The appraiser has no
knowledge of the existence of such materials on or in the property. The appraiserl however, is not
qualified to detect such substances The presence of substances such as asbestos
urea-formaldehyde foam insulation, or other potentially hazardous materials may affect the value of
the property. The value estimate is predicated on the assumption that there is no such material on or
in the property that would cause a loss in value. No responsibility is assumed for any such conditions
or for any expertise or engineering knowledge required to discover them. The client is urged to retain
an expert in this tie|d, if desired

FLOOD ZONE

The flood zone indicated on this report was obtained from flood insurance rate maps (tirm), issued by
the federal emergency management agency (FEMA). The zone indicated in the yes/no space on the
hrst page of this report refers to whether or not the subject property lies in a FEMA or HUD defined
flood hazard area. lt does not refer to flood insurance requirementsl which are set by policy of lenders
and participants in the mortgage markets

Occasionally, a property will be located on or near a flood zone boundary line making it difficult to
determine the exact zone, given the limited detail of the firm maps ln these instances the most
hazardous zone will be indicated on the report. Final verification cf the zone should be made by
engineering survey.

PERSONAL PROPERTY

Persona| property, including those items which are not permanently attached/affixed to the real
property. have not been included in the estimate of value unless otherwise indicated Examples of the
aforementioned include above ground poo|s, counter top microwaves ovens, moveab|e dishwashers,
furniture, etc.

SUBJECT SKETCH

The appraiser is not a surveyor; therefore the dimensions are approximate and the diagram is for
visual aid only.

SQUARE FOOTAGE - COMPARABLE SALES

The appraiser uses actual living area in the market analysis for the subject and the comparable sale
properties The living area utilized for the comparable sales has been obtained from the Public
Records/T ax Ro||s and may have been further modified by the field appraiser's observation of the
actual improvements

The living area of the comparable sales has been estimated to the best of the appraiser's
observations and information obtainable However, the appraiser has not measured the sale
properties or had benefit of surveys, unless otherwise noted

TAXES/LEGAL DESCR|PT|ON

This information has been derived through public record sources/tax rolls as provided by lSCNET to
our office.

COST APPROACH

The replacement costs utilized Within this appraisal are obtained from the "Marshall & Swift Cost
Handbook" and rounded The appropriate cost adjustments were made for size and style of the
improvements These cost figures are frequently compared to actual construction costs supplied by
local builders

The site value was based upon recent sales of comparable sites in the Subject's general
neighborhood or competing neighborhoods lf no land sales were availablel the site value was
abstracted from improved sales from within the Subject's immediate area.

|f the subject property is a condominium unit, the cost approach is not considered appropriate and

 

Addendum Page 3 014

 

Case 18-19837-Ll\/|| Doc §_.?DEN§lij§d 12/13/18 Page 15 of 36

 

 

 

Borrower: N/A Flle No.: 05015587
PE}MtyAddress: 320 _SW 1_00_th AVENUE _ _ Case No.:
gty; PEMBROKE PlNES State: FL Zib; 33025-1067

 

Lender: PR|VATE APPRA|SAL

 

 

therefore was not utilized in this report.
MARKET APPROACH

The adjustments for sales/financing concessions are not necessarily the stated value of the
concessions but rather the market-indicated impact of such concessions Whenever possible,
financial considerations have been verified by buyer, seller or sales agent.

lt is the appraiser's opinion that the comparable sales utilized are the most reflective of the market for
the Subject property.

lNCOME APPROACH

The income Approach is premised on capitalizing a net operating income from a property to arrive at
an indicated value. Residential property is typically purchased for its intangible assets, and not for the
purposes of generating income. Furlhermore, the lack of reliable rental data makes this approach too
Weak to utilize.

RECONC|L|AT|ON

Each approach demonstrated is considered to be a reflection of market behavior. The final reliance is

placed upon the Market Approach to value because of the reliability and availability of market data. ln
additionl it is most reflective of buyers and sellers attitudes within the local market. The Cost Approach
is considered a supportive indicator of value.

 

Addendum Page 4 of4

 

Case 18-19837-Ll\/|| Doc 52 Filed 12/13/18 Page 16 of 36

PLAT MAP

 

Borrower: NM

Prchly Address: 320 Sw1onth AVENUE
City: PEM_B__R_Q_KE PlNEs

File No.. 0501553'.~'
Case No.:

. _ .__ _ State: FL _ Zip:33025-1067
Lentler: FRNATE APF'RA|SAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

hal l f

 

 

 

16559 SW 61 LANE, MlAM|, FL 33193 (305) 388-0270 - (305) 388-0495

 

 

CaS€ 18-19837-Ll\/||

FLOORPLAN SKETCH

Doc 52 Filed 12/13/18 Page 17 of 36

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20 \1'

 

 

 

 

 

Borrower: NFA File No.: 0501558'.~'
Pruperl\_.r Addl'ess: 320 sw tooth AVENUE Case No.:
City: PEMBRolyt_l§ PlNEs Stltt-:_:_fi_ Zip' 33025»1067
LEntlel: FR|VATE APPRA|SAL
36-3' 20.2'
.'? Covered Patio :{3
s Master Master 28'2'
~.'_> Bath Bedroom _ _
leing
my _ Dining Kitchen Fami|y
3
. h
as m
3 Foyer
§ 2-Car Garage
Co\;\.`ént Bedroom Bedroom
' "" "‘§','>'t "'”l;¥ Bath
4 Q
0
144 9'

 

 

 

 

 

 

 

 

 

 

sunrqwulv"
Comments:
AREA CALCULAT|ONS SUMMARY L|V|NG AREA BREAKDOWN
Code Descriptlon 5le Net Totals Breakdown "
GLA]. Fix:at E‘loor 1553.16 1558.16 First Flcor
P/P cov. hay 36.60 19.0 x u.l 837.90
covered ratio 197.40 234.20 s.o x 34.9 279.20
GAR sax-age 384.24 334.24 3.9 x 12.4 48.36
7.0 x 19.8 138.60
15.4 x 16.5 254.10
TOTAL LlVABLE (rounded) 1558 5 Calculations Total (rounded) 1558

 

 

 

 

 

16559 SW 61 LANE, MlAM|, FL 33193 (305) 388-0270 - (305) 388-0495

 

 

 

 

Case 18-19837-Ll\/|| Doc 52 Filed 12/13/18 Page 18 of 36

LOCATlON MAP

 

Ba'rmwer; ma Fi:e No-;. causatth
ngeriy Address:azo sw 1ach AVENUE ease No.:
gy;_e_ma RoKE ames State: Fi_

tender FRNATE APPRAISAL

Zi}]l 33025-1067

 

 

 

 

 

.... ¢ '\
t . " Comparabie_Sal_e'2 _ _
_ j _.StJ_u_swiuomAVENuEi_ z _
" PEMBRoi<EPiNEs,F'LBSU`zs j t`
tj-.o'z`:mrres Nw- =

l q 1;- subject ' " .; " jj Qx_amp§mpjg§;ais=_t
»- 320 SW'1`thAVENUE" ;" w " " gaé{r|l;aswitoi&w§:l§§£lgl. 33025
PEMB oi<EPrNE\ tsa zs 0 7- _ 1 . - ;. - ' "
_ _ . R _ s,F _ 0 1 6., e!E _ __ _g____?_m"___s,~§ .

   

'Cdmpa:F-ame-S.a|efs- -- n ' z; i n Com'pa`rable Sale` 4

941,sw.991hAvENuE - _ - : l_ _ . _ _

PEMBROKE PrNEs; FL-33025 t ‘ ' : , 1041 sw esm T_ERRA,_cE

use miles sE ` ' " '- - PEMBROKE Fi_NE_s, FL 33025_
' ' t: '¢ _ _ *‘ o.vsu_miles._.ae

,» women/gsw srREEr
.. l. Psmea_or_<£.r’ir»xes. FL 33025

 

 

 

 

 

 

 

 

16559 SW 61 LANE, MlAMl, FL 33193 (305) 388-0270 - (305) 388-0495

 

CaS€ 18-19837-Ll\/||

PENSER APPRA|SALS

Doc 52 Filed 12/13/18 Page 19 of 36

 

Borrower. NlA
Property Address 320 Sw 100th AvENuE

City: PEMBROKE PlNES
Lender_ PR|VATE APFRA|SAL

S{HIE.' FL

File Nu.. ose1558?
CB.SB NO..
219;33025-1¢§?

 

_

l 320 sw 100 AVENUE

Fagc 1 ofl

 

 

 

MARTY K|AR
en o wAno
c 0 |.i k '|' T
m
|sn» adams am sw 100 avenue reaction miles Fi. mas-mr in ¢ 5141 11 24 mm
lheperty cum Ms,ucla image 2613
|..ls¢ £|*|

Mlllll'\g Ad¢l'\ss 1388`! SW 54 ST ML\\\.M| FL 33183

 

 

 

 

mr mar
msu-imm

 

 

TANGJ.EwooD TowNHo'MEs 111-43 a it PoRrroN mar A pasco as comm sw
con SND TRACT A;N 520.31. s 22¢.9o_s 356 er To Poe;E s1 .oe NE sims 15.sw
35 uaw max Tc 1103 m~ LoT_1n_roF THE sARnENLAit_E

 

 

your land

NII $55.520
2016 8210
2011 555.520

 

Date
8113/2018 QGD-T $"ltlD
8122/2006 WD $354.000
l 8l1111994 -WD

 

 

Bulldlng I

$2103?0

Justl IIItet
Vdue

$286.4®
490

3209.010

ll\d Tll.lhle VI|'|.I¢S T
Bd\ool Board

WBBABD

0

5265.4W

iplctll documents
Drl|n Slh
82
82
.14

 

The just valull dipllyod below won lot In compliance With loc. 193.011, Fla. th.. and
inelu`d. l mdunthn br mich d dc md o'|h¢`r -\I,|ul'hn¢nl:l mquir¢d by$oe; ilS.IH 1{8)..

Asmslnml 'tfdues

Assessed l
SOH Value

SZGBAQD
450 10
HSL&$D 45

Tllt

5266/490

Llnd Cllculltlonl
Flctor
6.169

Prlco
$9.00

S.F. Sk¢bh 1629
Units 1
EHJA¢L ‘I¢lr lllllt 1995(1“4

Sturm C|ll|l Hl:c

 

 

 

 

16559 SW 61 LANE, MlAMl, FL 33193 (305) 388-0270 - (305) 388-0495

 

 

CaS€ 18-19837-Ll\/||

Doc 52 Filed 12/13/18 Page 20 of 36

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PENSER APPRA|SALS
Borrower: NlA File No.: 05015587
Pruperty Address.'320 SW 100th AVENUE Case No.:
Qy.' PEMBROKE F'|NES SfRiE' FL Zip: 33025-1067
Lender: PR|VATE APPRA|SAL
Patriot Skctch Pagc l of l
Sketch: 514117240100
Buildin,g: l of l
as
1 %umr
\3
zo
(1.0)
n 25
go 0_1|2
4 9 t
mt 14
20 ‘ ‘ 34

 

 

 

 

 

 

 

16559 SW 61 LANE, MlAMl, FL 33193 (305) 388-0270 - (305) 388-0495

 

 

 

CaS€ 18-19837-Ll\/||

Doc 52 Filed 12/13/18 Page 21 of 36

PENSER APPRA|SALS

 

BUFFDWEI. N/A
Ptuperiy AddrBSSI 320 SW 1ODIh AVENUE

Cli}{! PEMBROKE PINES

File Nd_ 0501558?’
Case Nn_;

State: FL Zip' 33025-106?

 

Lender PRNATE APPRA|SAL

l

May 29. 2018

 

 

 

 

**Ple.ase see map disclaimer

 

munoz exam womenan

 

 

16559 SW 61 LANEl MlAMll FL 33193 (305) 388-0270 - (305) 388-0495

 

 

 

Case 18-19837-Ll\/|| Doc 52 Filed 12/13/18 Page 22 of 36

FLOOD MAP

 

Borrower: N/A

welty Addl'ess: 320 SW100th AVENUE
City! PEMBROKE PlNES

Lender: PR|VATE APPRAlSAL

File No.: 05015587
Case No.:
State: FL Zip: 33025-1067

 

 

 

Subject
320`SW 100th Ave
Pembroke Pines,

FLOOD lNFORMATlON

Community: ClTY OF PEMBROKE PlNES
Property i's NOT in a FEMA Special Flood Hazard Area
Map Number: 12011C0545H

Panel: 0545H

Zone: X

Map Date: 08-18-2014

FlPS: 12011

Source: FEMA DFIRM

Sky Flood"l

FL 33025
. . ‘.__

 

LEGEND
. ¢= FEMA Special Flood Hazard Area - High Risk

-= Moderate and Mir\imal Risl_< Areas

Road View:

- = Forest - =Water

No ra,'xaentatiom m wanant~es to any party concean the mntent, accuracy or convietene§ of thrsflood repo,'t, inducing any warranty of rnerdzantab¢-'l?y cr
fitness fn.' a particular purposeis implied o'pmvided V¢$ual scallng factocs arffe.r between map faye.'s and am sepamtefrcm flood zone information at marker location
N-o liability `E excepted to any third path fix any \.5\: u.' misuse o‘ t."l'ls flood mq) of 'li: data

 

 

 

 

 

16559 SW 61 LANE, MlAMl, FL 33193 (305) 388-0270 - (305) 388-0495

 

Case 18-19837-§MjECTQQgP§,2rY PEgegALgépq§MlS Page 23 of 36

 

 

 

 

Borrower NlA File No.: 0501558?
E_rclgerly Address:_@ _Sw_w_t)th AvEl_*{t_gE Case No.:
City: PEMBROKE PlNES State: FL 2113:33025-106?

 

L€l’ldel’i PR|VATE APP RA|SAL

 

FRONT VIEW OF
SUBJECT PROPERTY

Appraised Date: August 13, 2018
Appraised Value: $ 325,000

REAR VlEW OF
SUBJECT PROPERTY

STREET SCENE

 

 

ease 18-19337-l_l\/ll q@,¢s§apppl§ltggt 12/13/18 Page 24 0136

 

 

 

 

 

Borrower: N/A Fl|l? No.: 0501553?

F'_ropt;)r_ty Ad_tlgz§§;_zzu Sw 100th AVENUE §_s_lse No.:

Cit_l;: PEMBROKE PlNES State FL Zln. 33025-106'.\'
Lelltlel PRWATE APPRAlSAL

 

SUBJECT'S L|VlNG ROOM

SUBJECT'S DlNlNG ROOM

SUBJECT'S KlTCHEN

 

 

Pm»€é'l\i$m![|sumbd‘! H]JZM BUTW'MI~¢COU"\ PHT3EZ!?0]3

 

ease 18-19337-l_l\/ll og§s§ap,,,i§ltggt 12/13/18 Page 25 0136

 

 

 

 

Borrower: NlA Fiie No.: 05015587

Property Address: 32Q Sw 100th AVENUE _ _ _ Case No.:

City: PEMBROKE PlNES State: FL Zip: 33025-1067
Lender: PRNATE AFPRAlSAL

 

 

SUBJECT'S FAM|LY ROOM

SUBJECT'S FOYER/ENTRY

 

SUBJECT'S FAM|LY ROOM

 

 

letced ll§lfq AC| mate 513 234 m`l wildde wm PHT3 052]20]3

ease 13-19337-l_l\/ll ogj;E'-;@,,,,Rl§,geq 12/13/13 Page 26 0136

 

 

 

 

 

 

Borrower: NlA File No.: 05015587

Pr_operty Address 320 SW 100th AVENUE CLse _N_u.:

City.' FEMBROKE PlNES State: FL Zip_ 33025-106?
Lender: PRlvATE APPRA|SAL

 

SUBJECT'S BEDROOM

 

SUBJECT'S BATHROOM

 

SUBJECT'S BEDROOM

 

 

Prnlced usml£ls.*zn'e vow!rzrv~wan:mdcwl v-.ub:‘!_."l:'l

 

ease 13-19337-l_l\/ll Q%E'§g,,,,,gg,g§q 12/13/13 Page 27 0136

 

Borrul.'l'er. NlA File No.: 0501553?

Prol.ll:rtl,l Address: 320 SW 100th AvENuE Case No.:
Cltv; PEMBROKE PlNES State: Fl.. Zl`p 33025-103?
Lender: PR|VATE APPRA|SAL

 

 

SUBJECT'S MASTER BEDROOM

 

SUBJECT'S MASTER BATHROOM

 

SUBJECT'S WASHER & DRYER

 

W\:Sl'q *Ume HDB¢ETNW#NMDM

P`rll`J BZI?OIS

ease 13-19337-l_l\/ll rgg@;§g,,,,,§,ggq 12/13/13 Page 23 0136

 

 

 

 

 

 

Borrower: NlA File No.: 0501558?

Prcperty Address 320 SW 100th AVENUE _ __ _ _ __ Ca_se |§|__c._:

Cil\;i PEMBROKE P|NES State: FL Zl`_g; 33025»106?
Lender: PR|VATE APPRA|SAL

 

SUBJECT'S WATER HEATER

 

SUBJECT'S ELECTR|CAL PANEL

 

SUBJECT'S ELECTR|CAL METER

 

 

Prmwm!€|m!nmmfmmm |._`~zm-._:_.|._\

ease 13-19337-l_l\/ll Q%§gpp£jtgg 12/13/13 Page 29 0136

 

 

 

Borrower: NlA File No.: 0501558?
Prcg_erly__{-‘ld_dr_essz 320 SW 100th AVENUE _____ Case No..' __ ______
C`rf\r. FEMBROKE PlNES State: FL Z`lp. 33025-106?

 

 

LE|'|delf PR|VATE APPRA|SAL

 

 

SUBJ ECT'S COVERED PAT|O

 

SUBJECT'S EXTER|OR (LEFT SlDE)

SUBJECT'S EXTER|OR (RlGHT SlDE)

 

 

l_",l’\.\.¢'_‘_i.u'.")l‘¢¢': ill _=j-'-'_T`.'v~y»\¢\ l' ”"\ l"-'_-l'l':". "."

 

ease 13-19337-l_l\/ll ng;\s,;§;,,,,,§ggg 12/13/13 Page 30 0136

 

 

 

 

 

Borrower: NlA File Ncl.'_ 05015587

BM Mdres§iggs_w_ '_l_gclg_i AvENuE _ Case No.: _ _
Cily: PEMBROKE P|NES State: FL Zip; 33025-1061’

Lender: PR|VATE APFRMSAL

 

suBJEcT's GARAGE (lNTERloR)

 

SUBJ ECT'S STREET VlEW

 

SUBJECT'S BLEM|SHES

 

 

Pmixedlsl‘q!€|m! Wmmlwlmluzbmm l'-'¥l\`.r=j].`u§'.

CaS€ 18-19837-Ll\/|| Delds§zZ\dez-xis@ds 12/13/18 Page 31 Of 36

 

 

 

 

Borrower: N/A File No,: 05015587

Proper§j Address: 320 Sw 100th AVENUE _ _ _ _ _ _ _ _ C@No.:

City: PEMBROKE PlNES State: FL Zip; 33025-1067
Lender: PR|VATE APPRA|SAL

 

 

SUBJECT'S BLEM|SHES

 

SUBJECT'S BLEM|SHES

 

SUBJECT'S BLEM|SHES

 

 

P:mj):?i u§rl]l-C| Fl-‘MA'! ;'.Xl 234 ETN wild ar;hwd m'r\ PHYJ TZ]K)]J

ease 13-19337-l_l\/ll Q@§s§gAP,,,i=Algggs 12/13/13 Page 32 0136

 

 

 

 

Borrower: NlA File No.: 05015587
Proparlv_htl_tlress.' 320 SW 1001h AVENUE _ _ C_ase N_o___:

Cit\l.' PEMBROKE PlNES SlalE. FL ?_`lp: 33025-106?
Lender: PR|VATE APPRA|SAL

 

 

 

SUBJECT'S LAKE VlEW

SUBJECT'S LAKE VlEW

SUBJECT'S LAKE VlEW

 

 

Pmmusml\£lmwe unmmrmuwbmm l'~rlc'_'i.""P

Case XX-XXXXXXX.%333331616¢331303 Pa@e 33 01 36

 

 

 

 

Borrower: NlA File No.: 0501558?
P_rui:erlv Address 320 SW 100th AVENUE Case No.:
Cltv: PEMBROKE PlNES State FL erl.' 33025-106?

 

L€l'ld€fl PR|VATE APPRA|SAL

 

 

COMPARABLE SALE #1

9801 SW 3rd STREET
PEMBROKE PlNES, FL 33025
Sale Date: CLSD 06/04/18

Sale Price: $ 318,000

 

COMPARABLE SALE #2

300 SW 100th AVENUE
PEMBROKE PlNES, FL 33025
Sale Date: CLSD 01/27/18

Sale Price: $ 315,000

 

COMPARABLE SALE #3

10040 SW 16th STREET
PEMBROKE P|NES, FL 33025
Sale Date: CLSD 07/06/18

Sale Price: $ 328,000

 

Case 13-193326\°|%8&%(§2“@%%1£{3§`{[1[§1 Page 34 of 36

 

 

 

 

Borrower: N/A File No.: 05015587
Property Addre§ 320 Sw 100th AVENUE Case No.:
City: PEMBROKE PlNES State: FL Zip: 33025-1067

 

Lend€fj PR|VATE APPRA|SAL

 

COMPARABLE SALE #4

1041 SW 95th TERRACE
PEMBROKE P|NES, FL 33025
Sale Date: CLSD 06/01/18

Sale Price: $ 335,000

COMPARABLE SALE #5

941 SW 99th AVENUE
PEMBROKE PlNESl FL 33025
Sale Date: CLSD 01/12/18

Sale Price: $ 305,000

 

COMPARABLE SALE #6

Sale Date:
Sale Price: $

 

Case 18-19837-Ll\/|| Doc 52 Filed 12/13/13 Page 35 of 36

PENSER APPRA|SAL

 

 

 

Borrower: NlA Fl|e No.: 0501553?
Plogerly Address: 320 Sw 1001!1 AVENUE Case No.:
_CFW; EI§M_BBQK_E P|_NES__ _ §lé_ll?i FL 310 3_3¢?_25_'_1£'§7_

 

tender enlvATE AP`PnAlsAL
|_ _ _

mmmdt`°`$apr

`,ST»ATE OF FLORlDA

¢,Il
' ' \ "_-_:-'.-l_.__ _
‘ F

Do not altar`thls doctm\ent ln_any fprm.
Tth lsyolk`llcense. lt ls unlawful .fn'r anyone oti\er.than the licensee to use thls doc'mn'ent.

 

 

 

 

 

 

 

 

 

 

 

16559 SW 61 LANEl MlAMl, FL 33193 (305) 388-0270 - (305) 388-0495

Case 18-19837-Ll\/|| Doc 52 Filed 12/13/13 Page 36 of 36

PENSER APPRA|SALS

 

 

 

 

 

 

 

 

Borrower: NlA File No.: 05015581l
Ptcperl\l Address 320 SW 1001\1 AVENUE Case No.:
C_HB'L_PEMBRQK§.ELNES_ _ Slalt? FL __U?_i_ §3_53._5'_1.9§?_
Lender: animus AFPRAlsAl_

G DECLARATIONS

FEMAMEM "'
CAN~ REAL i:sTATE Ari'iuilsERs
'"s"M"cE s"°l"’ canons a omssioNs mslm-Altlcz i>oLlcY

301 E. Foiirlli drug Cln_dimltf, 011 45201

THIS IS BOTl-I A CLAlMS MADE AND REPORTED lNSURANCE POLlC'¥.

Tl'l.lS EOUCY A.PPLIES TO THOSE CLMMS 'I'|lA’l' ARE FlRS‘l' MADE AGA.|.NST THE lNSURED
ANDREPORTED [N WR[TING 'l'() THE OOMPANY DURING THE FOL]CY FEIUOD..

Iiistimtice ls atl'oldedby the company indic\todbelow: (A capital slockcoi'poration)
El Gielt Amerimn Assunmcc Clmipimy
Noto: mlnsmanceOouipmy seleucdabovestnllhertinberet'cmd leasthoCompliq.
Policy Number: RANI]SIZA-IB Renewnl of: RANl‘lBl‘M-U

PmpamAiimi‘iiisti-tiwr. Bei‘liertll.lmdylitlmiceAgencylnc.
75 SemndAve Sllb 410 Needliam, MA 02494-2876

 

llcm l. Nlmed loliired: 1115 Alhel\o hinges

hull 2. Addrell: 16559 SW 61 Lll

Gl)'. S\Ilb. Ziv Codc: MlllllL 1133193
11-3. Polii:y Perltoii: me umw To limmlq

(Mnrilfi, D¢l'_ll', karl (Mimfi, Da_ir, Ymrj
[Buth dates ll 12:01 lm. Sul.ndiin.l Tl'.ml: lt l'lii: address ufl.bt: Nuiitdtlmnd n Staled in llcm 2.)

item 4. units utu-hillty;
A. s__\MM_n-m¢u umltofu¢hlllv-lzat=hcalm
B. s 1.000.000 Ciotm Ezpemes leitofL'ob_ility - B\ch(:mm
c. s 1.0011.000 min-ge l.imit orl.iabiiity - Policy Agtmt¢
D_ s 1,000.000 claim opm limit of liability - wiley Agg¢gm
Item 5. Dediictlble (lncl\isive of Claliii Expciue¢):
A. s 500 wl cum
B. S how Aggrcgatc
lt¢m 6. Pnlllum: S 864»00
item 7. Ramt:¢iv¢ one (if appliwbl=); immos

item 8. Fomn, Notku md En¢lonenem attndicd:

042100 (o:i/is) muooi-'i.(os/ls) nmu ton/121
muutom'n own tca/171 munz cos/131 * a _n )

Aull'iotin:d un'cwntlli\t

D42|0l f03/l$) w l afl

 

 

16559 SW 61 LANE, MlAMl, FL 33193 (305) 388-0270 - (305) 388-0495

 

 

